Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 06/01/22 are acknowledged.
Claims 2, 6-7, 15-16, 22-24, and 27 were previously cancelled. 
New claim 30 was added. 
Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-30 are pending and are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/22 has been entered. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-29 stand rejected and new claim 30 is also rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (US 5,154,325) in view of Barry et al. (WO 00/38552 A1) and Seabrook, Jr. et al. (US 5,906,825).
Instant claim 1 is drawn to a bottle having an antimicrobial property comprising:
a body having a wall,
a cap for attachment to the body,
a seal located within the cap, and
a locking ring for attachment to the cap,
wherein an antimicrobial agent is present in the wall of the body and is optionally present in a component of the bottle selected from the group consisting of the body, the cap, the seal, the locking ring, and a combination thereof, and
wherein the antimicrobial agent is selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, zinc pyrithione, triclosan, and a combination thereof.
Ryder et al. disclose a nozzle assembly designated by reference character 10 mounted on a molded plastic bottle or liquid container 12 having a flexible or squeezable wall 14 and containing sterile liquid L such as saline solution (Abstract, Col. 3, lines 4-9, FIG. 2). Ryder et al. disclose that: “In order to maintain microbially sterile condition of any liquid L retained following liquid dispensing, the entire tubular nozzle 28 and valve column 24b or just the terminal duckbill valve opening 29 can be molded or treated with an antimicrobial component, for example elastomer and resin additives commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2). An annular peripheral bead 25 is clamped between the upper surface of the adapter 18 and the lower surface of an overlying housing or cap member 20 (Col. 3, lines 20-24, FIG. 2). The tubular column or valve portion 24b extends downwardly and terminates in a tapered sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall surface of the adapter 18 (Col. 4, lines 11-19, FIG. 2). The skirt 20b also has a radially inwardly projecting annular lug 20c which is forced between a pair of adjacent annular coupling flanges 16a and 16b which enable an interference fit of the lug 20c therebetween to secure the clamping of the diaphragm 24 and adapter 18 on the bottleneck 16 (Col. 3, lines 27-33, FIG. 2)
Ryder et al. do not expressly teach that the antimicrobial agent is present in the wall of the body of the bottle, or that the antimicrobial agent is selected from the group consisting of zinc pyrithione, triclosan, and a combination thereof.
Barry et al. teach an antimicrobial contact lens case and an ophthalmic solution container that are comprised of an antimicrobial polymeric resin and have antimicrobial surfaces (Abstract). The antimicrobial zeolite particles 7 and 13 may be dispersed throughout the polymeric material comprising lens container 1 (Page 11, lines 4-7, Fig. 3). The polymeric resin is selected such that it is compatible with the antibiotic zeolite; one suitable class of resins is thermoplastic polyolefin resins, including high and low density polyethylene and polypropylene; other suitable resins include polycarbonates, polyvinyl chlorides, polystyrene, such as acrylonitrile butadiene styrene, as well as other plastic resins known in the art (Page 11, lines 15-21). One suitable class of resins is thermoplastic polyolefin resins; other suitable resins include polyvinyl chlorides, as well as other plastic resins known in the art (Page 11, lines 15-21).
Seabrook et al. teach the incorporation of antimicrobial agents into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact (Abstract, Col. 2, lines 33-37, Col. 11, lines 33-40). Zinc pyrithione can be added to polymeric materials in an amount from about 5,000 ppm to about 30,000 ppm for food applications (Col. 6, lines 44-51). The antimicrobial agents are safe for contact with food (Col. 1, lines 7-14) and consumables (Col. 4, lines 50-55) which include all drinkable liquids including water (Col. 4, lines 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a molded plastic bottle or liquid container comprising a body, a cap, a seal within the cap, a locking ring for attaching the cap, wherein the bottle is molded with or treated with an antimicrobial component, as taught by Ryder et al., in view of the antimicrobial container which comprises antimicrobial zeolite particles throughout the polymeric material of the container, as taught by Barry et al., and the incorporation of antimicrobial agents such as zinc pyrithione into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact, as taught by Seabrook et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to containers which have an antimicrobial component incorporated into the container. One of ordinary skill in the art would have found it obvious to incorporate the antimicrobial component into the wall of the bottle/container of Ryder et al. based on the teaching of the antimicrobial component incorporated throughout the polymeric material of the container of Barry et al. One of ordinary skill in the art would have found it obvious to incorporate the additional antimicrobial component zinc pyrithione of Seabrook et al. into the bottle/container of Ryder et al. in order to ensure the antimicrobial attribute of the container. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141(III)(A). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1, 12, and 30, the limitations of the bottle having an antimicrobial property would have been obvious over the molded plastic bottle or liquid container (Abstract, Col. 3, lines 4-9, FIG. 2), wherein the entire tubular nozzle 28 and valve column 24b or just the terminal duckbill valve opening 29 can be molded or treated with an antimicrobial component, for example elastomer and resin additives commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2), as taught by Ryder et al.
Regarding instant claim 21, the limitation of a seal for a bottle having an antimicrobial property, the seal comprising: an antimicrobial agent would have been obvious over the sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall surface of the adapter 18 (Col. 4, lines 11-19, FIG. 2), and the entire tubular nozzle 28 and valve column 24b or just the terminal duckbill valve opening 29 which can be molded or treated with an antimicrobial component, for example elastomer and resin additives commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1, 12, and 30, the limitations of the body having a wall would have been obvious over the molded plastic bottle or liquid container 12 having a flexible or squeezable wall 14 and containing sterile liquid L such as saline solution (Abstract, Col. 3, lines 4-9, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1, 12, and 30, the limitations of the cap for attachment to the body would have been obvious over the annular peripheral bead 25 which is clamped between the upper surface of the adapter 18 and the lower surface of an overlying housing or cap member 20 (Col. 3, lines 20-24, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1, 12, and 30, the limitations of the seal located within the cap would have been obvious over the tubular column or valve portion 24b that extends downwardly and terminates in a tapered sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall surface of the adapter 18 (Col. 4, lines 11-19, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1, 12, and 30, the limitations of the locking ring for attachment to the cap would have been obvious over the skirt 20b which also has a radially inwardly projecting annular lug 20c which is forced between a pair of adjacent annular coupling flanges 16a and 16b which enable an interference fit of the lug 20c therebetween to secure the clamping of the diaphragm 24 and adapter 18 on the bottleneck 16 (Col. 3, lines 27-33, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1, 12, and 30, the limitation of the antimicrobial agent present in the wall of the body would have been obvious over the antimicrobial zeolite particles which are dispersed throughout the polymeric material comprising lens container (Page 11, lines 4-7, Fig. 3), as taught by Barry et al. 
Regarding instant claims 1, 3, and 30, the limitations of the antimicrobial agent optionally in a component of the bottle selected from the group consisting of the body, the cap, the seal, the locking ring, and a combination thereof (instant claim 1), the antimicrobial agent present in the seal (instant claim 3), would have been obvious over the molded plastic bottle or liquid container (Abstract, Col. 3, lines 4-9, FIG. 2), wherein the entire tubular nozzle 28 and valve column 24b or just the terminal duckbill valve opening 29 can be molded or treated with an antimicrobial component, for example elastomer and resin additives commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2), as taught by Ryder et al.
Regarding instant claims 4 and 13, the limitations of the bottle comprised of a polymeric material would have been obvious over the molded plastic bottle or liquid container (Abstract, Col. 3, lines 4-9, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1, 12, 21, and 30, the limitations of the antimicrobial agent selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, and a combination thereof would have been obvious over the antimicrobial component, for example elastomer and resin additives, which are silver-glass antimicrobial agents, commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2), as taught by Ryder et al. The instant specification discloses that non-limiting examples of commercially available silver-glass antimicrobial additives are MICROBAN® Additive IB10, MICROBAN® Additive IB12,  MICROBAN® Additive IB14, MICROBAN® Additive IB15 and similar variants (Page 7, [0030]). 
Regarding instant claims 1, 12, 21, and 30, the limitation of zinc pyrithione would have been obvious over the zinc pyrithione which can be added to polymeric materials (Col. 6, lines 44-51), as taught by Seabrook et al.
Regarding instant claims 5 and 14, the limitation of the polymeric material would have been obvious over the thermoplastic polyolefin resins, including high and low density polyethylene and polypropylene; other suitable resins include polycarbonates, polyvinyl chlorides, polystyrene, such as acrylonitrile butadiene styrene, as well as other plastic resins known in the art (Page 11, lines 15-21), as taught by Barry et al. 
Regarding instant claims 8, 17 and 21, the limitations of the seal having an elastic property would have been obvious over the tapered sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall surface of the adapter 18 (Col. 4, lines 11-19, FIG. 2), as taught by Ryder et al.
Regarding instant claims 9-10, 18-19 and 25-26, the limitations of the circular seal (instant claims 9, 18 and 25) and the seal being donut-shaped (instant claims 10, 19 and 26) would have been obvious over the annular sealing ring 38 (Col. 4, lines 44-56), as taught by Ryder et al.
Regarding instant claims 11 and 20, the limitations of the seal material would have been obvious over the thermoplastic polyolefin resins and polyvinyl chlorides (Page 11, lines 15-21), as taught by Barry et al. 
It is noted that the new claims 28-29 are set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 
Regarding instant claim 28, the limitation of the antimicrobial agent in a masterbatch prior to being incorporated in the wall of the body would have been obvious over the master batches of low density polyethylene, polypropylene, or polystyrene, containing 20 wt.% of the zeolite, which is the antimicrobial agent (Page 10, lines 12-13), and the zeolite added in 20% wt.% of the polypropylene master batch (Page 12, line 32 to Page 13, line 2), as taught by Barry et al. 
Regarding instant claim 29, the limitation of the wall of the body surface treated with the antimicrobial agent would have been obvious over the antimicrobial surfaces, as taught by Barry et al. (Abstract). 
Regarding instant claim 30, the limitation of a food safe liquid contained within the bottle would have been obvious over the antimicrobial agents which are safe for contact with food (Col. 1, lines 7-14) and consumables (Col. 4, lines 50-55) which include all drinkable liquids including water (Col. 4, lines 61-64), as taught by Seabrook et al.
Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-29 stand rejected and new claim 30 is also rejected under 35 U.S.C. 103 as being unpatentable over Laurin (US 4,485,064) in view of Barry et al. (WO 00/38552 A1) and Seabrook, Jr. et al. (US 5,906,825).
Laurin discloses an antibacterial seal around a bottle (Abstract, Col. 1, lines 5-11, Col. 1, line 50 to Col. 3, line 67, Col. 4, line 34-39, Col. 4, line 49 to Col. 5, line 36, claims 1-17). An outer closure seals an inner closure of a container, and release of an antibacterial agent from the outer closure exerts an antibacterial effect (Col. 1, lines 5-11). FIG. 1 is a perspective view of a pour bottle with a portion of the neck covered and sealed by the antibacterial outer closure (Col. 2, lines 24-26). “FIGS. 1 and 2 show a pour bottle 10, for containing sterile water, sterile saline solution, or the like. Bottle 10 defines neck 14, which carries sealed inner closure 20 (FIG. 2), which may be of plastic or metal. Outer closure 12 is an antibacterial, annular plastic overmold which surrounds a portion of neck 14” (Col. 2, lines 43-48). The container is preferably made from any plastic, for example polypropylene, polyethylene, clear polyethylene terephthalate, rigid polyvinyl chloride, nylon and polyester (Col. 3, lines 14-17).
Laurin does not expressly teach that the antimicrobial agent is present in the wall of the body of the bottle or that the antimicrobial agent is selected from the group consisting of zinc pyrithione, triclosan, and a combination thereof.
The teachings of Barry et al. and Seabrook et al. are discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an antibacterial seal around a bottle, as taught by Laurin, in view of the antimicrobial container which comprises antimicrobial zeolite particles throughout the polymeric material of the container, as taught by Barry et al., and the incorporation of antimicrobial agents such as zinc pyrithione into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact, as taught by Seabrook et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to containers which have an antimicrobial component incorporated into the container. One of ordinary skill in the art would have found it obvious to incorporate the antimicrobial component into the wall of the bottle/container of Laurin based on the teaching of the antimicrobial component incorporated throughout the polymeric material of the container of Barry et al. One of ordinary skill in the art would have found it obvious to incorporate the additional antimicrobial component zinc pyrithione of Seabrook et al. into the bottle/container of Laurin in order to ensure the antimicrobial attribute of the container. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141(III)(A). 
Regarding instant claims 1, 12, and 30, the limitations of the bottle having an antimicrobial property would have been obvious over the antibacterial seal around a bottle, as taught by Laurin (Abstract, Col. 1, lines 5-11, Col. 1, line 50 to Col. 3, line 67, Col. 4, line 34-39, Col. 4, line 49 to Col. 5, line 36, claims 1-17). The limitations of a body having a wall would have been obvious over the bottle (FIGURES 1 and 2), as taught by Laurin. The limitations of the cap for attachment to the body would have been obvious over the container which is capped by an inner closure (Col. 1, line 67 to Col. 2, line 6, FIG. 1), as taught by Laurin. The limitations of the seal located within the cap would have been obvious over the antibacterial seal (Abstract, Col. 1, lines 5-11, Col. 1, line 50 to Col. 3, line 67, Col. 5, lines 1- 36, claims 1 and 10), as taught by Laurin. The limitations of the locking ring for attachment to the cap would have been obvious over the locking-type reclosure of the container (Col. 4, lines 64-68), as taught by Laurin.
Regarding instant claims 1, 12, and 30, the limitation of the antimicrobial agent present in the wall of the body would have been obvious over the antimicrobial zeolite particles which are dispersed throughout the polymeric material comprising lens container (Page 11, lines 4-7, Fig. 3), as taught by Barry et al. 
Regarding instant claims 1, 3, 12, 21, and 30, the limitations of an antimicrobial agent present in a component of the bottle selected from the group consisting of the body, the cap, the seal, the locking ring, and a combination thereof (instant claim 1), the antimicrobial agent present in the seal (instant claims 3 and 21), the surface treatment of a component of the bottle with an antimicrobial agent (instant claim 12), would have been obvious over the outer closure 12, which is an antibacterial, annular plastic overmold which surrounds a portion of neck 14 (Col. 2, lines 43-48), as taught by Laurin.
Regarding instant claims 1, 12, 21, and 30, the limitations of the antimicrobial agent selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, and a combination thereof would have been obvious over the germicides or antibacterial agents, including chlorinating agents from the group of N-chloramines, for example chlorinated triazines or chlorinated melamines or N-chloramides, inorganic chlorinating agents, for example calcium hypochlorite, quaternary ammonium halides of known antiseptic value, organic peroxides such as benzoyl peroxide or dicumyl peroxide may be used, or silver compounds such as silver nitrate, silver chloride, silver undecylenate, or silver sulfadiazine (Col. 3, lines 45-57), as taught by Laurin.
Regarding instant claims 4-5, 13-14, the limitations of the bottle comprised of a polymeric material would have been obvious over the container or bottle which is preferably made from any plastic, for example polypropylene, polyethylene, clear polyethylene terephthalate, rigid polyvinyl chloride, nylon and polyester (Col. 3, lines 14-17), as taught by Laurin, and the thermoplastic polyolefin resins, including high and low density polyethylene and polypropylene; other suitable resins include polycarbonates, polyvinyl chlorides, polystyrene, such as acrylonitrile butadiene styrene, as well as other plastic resins known in the art (Page 11, lines 15-21), as taught by Barry et al. 
Regarding instant claims 9-10, 18-19 and 25-26, the limitations of the seal which is circular (instant claims 9, 18 and 25) and donut-shaped (instant claims 10, 19 and 26) would have been obvious over the annular antibacterial overmold which becomes the outer closure of the bottle/container (FIG. 2, FIG. 3, Col. 2, lines 28-31, Col. 4, lines 49-50), as taught by Laurin.
Regarding instant claims 8, 11, 17, 20 and 21, the limitations of the seal material and the elastic property would have been obvious over the preferred sealingly incompatible plastics for the outer closure which may be compounded with the germicide or antibacterial agent for example include polyvinyl chloride (Col. 3, lines 61-68), as taught by Laurin, and the thermoplastic polyolefin resins and polyvinyl chlorides (Page 11, lines 15-21), as taught by Barry et al. 
Regarding instant claim 28, the limitation of the antimicrobial agent in a masterbatch prior to being incorporated in the wall of the body would have been obvious over the master batches of low density polyethylene, polypropylene, or polystyrene, containing 20 wt.% of the zeolite, which is the antimicrobial agent (Page 10, lines 12-13), and the zeolite added in 20% wt.% of the polypropylene master batch (Page 12, line 32 to Page 13, line 2), as taught by Barry et al. 
Regarding instant claim 29, the limitation of the wall of the body surface treated with the antimicrobial agent would have been obvious over the antimicrobial surfaces, as taught by Barry et al. (Abstract). 
Regarding instant claim 30, the limitation of a food safe liquid contained within the bottle would have been obvious over the antimicrobial agents which are safe for contact with food (Col. 1, lines 7-14) and consumables (Col. 4, lines 50-55) which include all drinkable liquids including water (Col. 4, lines 61-64), as taught by Seabrook et al.

Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-29 stand rejected and new claim 30 is also rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 6,179,141 B1) in view of Barry et al. (WO 00/38552 A1) and Seabrook, Jr. et al. (US 5,906,825).
Nakamura discloses a container such as a plastic bottle which has a mouth portion having a rim; and a seal member such as a crown cap fitted to the mouth portion at the rim, wherein at least either a surface portion of the rim or the rim-contacting surface portion of the seal member includes an antibacterial agent such as silver zeolite in the form of a coating or a liner, thereby effectively blocking the entry of unwanted live bacteria and eumycetes which may enter the interior of the container assembly due to slow-leak (Abstract, Col. 2, lines 14-34, 48-67, Col. 3, line 51 to Col. 6, line 24, FIGURES 1-9, claims 1-15).
Nakamura does not expressly teach that the antimicrobial agent is present in the wall of the body of the bottle or that the antimicrobial agent is selected from the group consisting of zinc pyrithione, triclosan, and a combination thereof.
The teachings of Barry et al. and Seabrook et al. are discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an antibacterial seal around a bottle, as taught by Nakamura, in view of the antimicrobial container which comprises antimicrobial zeolite particles throughout the polymeric material of the container, as taught by Barry et al., and the incorporation of antimicrobial agents such as zinc pyrithione into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact, as taught by Seabrook et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to containers which have an antimicrobial component incorporated into the container. One of ordinary skill in the art would have found it obvious to incorporate the antimicrobial component into the wall of the bottle/container of Nakamura based on the teaching of the antimicrobial component incorporated throughout the polymeric material of the container of Barry et al. One of ordinary skill in the art would have found it obvious to incorporate the additional antimicrobial component zinc pyrithione of Seabrook et al. into the bottle/container of Nakamura in order to ensure the antimicrobial attribute of the container. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141(III)(A). 
Regarding instant claims 1, 12, and 30, the limitations of the bottle having an antimicrobial property, the body of the bottle, the cap for attachment to the body, the seal located within the cap, and the locking ring for attachment to the cap would have been obvious over the plastic bottle which has a mouth portion having a rim; and a seal member such as a crown cap fitted to the mouth portion at the rim, wherein at least either a surface portion of the rim or the rim-contacting surface portion of the seal member includes an antibacterial agent such as silver zeolite in the form of a coating or a liner (Abstract, Col. 2, lines 14-34, 48-67, Col. 3, line 51 to Col. 6, line 24, FIGURES 1-9, claims 1-15), as taught by Nakamura.
Regarding instant claims 1, 12, and 30, the limitation of the antimicrobial agent present in a wall of the body would have been obvious over the antimicrobial zeolite particles which are dispersed throughout the polymeric material comprising lens container (Page 11, lines 4-7, Fig. 3), as taught by Barry et al. 
Regarding instant claims 1, 3, 12, 21, and 30, the limitations of an antimicrobial agent present in a component of the bottle selected from the group consisting of the body, the cap, the seal, the locking ring, and a combination thereof (instant claim 1), the antimicrobial agent present in the seal (instant claims 3 and 21), the surface treatment of a component of the bottle with an antimicrobial agent (instant claim 12), would have been obvious over an antibacterial agent which is present in the rim-contacting surface portion of the seal member (Col. 4, lines 15-18), as taught by Nakamura. 
Regarding instant claims 4-5 and 13-14, the limitations of the bottle comprised of a polymeric material would have been obvious over the container or bottle which contains synthetic resin such as PET (polyethylene terephthalate), polypropylene and polyvinyl chloride (Col. 4, lines 45-53), as taught by Nakamura.
Regarding instant claims 1, 12, 21, and 30, the limitations of the antimicrobial agent selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, other antimicrobial agent, and a combination thereof would have been obvious over the silver-containing antibacterial agents including silver zeolite, silver zirconium phosphate, silver apatite, and silver complex salt (Col. 4, lines 2-15, FIG. 1, Col. 5, lines 3-24, Col. 5, line 41 to Col. 6, line 24), as taught by Nakamura. 
Regarding instant claims 1, 12, 21, and 30, the limitations of zinc pyrithione would have been obvious over the zinc pyrithione which can be added to polymeric materials (Col. 6, lines 44-51), as taught by Seabrook et al.
Regarding instant claims 9-10, 18-19 and 25-26, the limitations of the seal which is circular (instant claims 9, 18 and 25) and donut-shaped (instant claims 10, 19 and 26) would have been obvious over the doughnut-shaped liner which is attached to the inner surface of the crown cap (FIG. 1A, FIG. 1B, Col. 3, lines 2-7, Col. 5, lines 42-47), as taught by Nakamura.
Regarding instant claims 8, 11, 17 and 20-21, the limitations of the seal material would have been obvious over the synthetic resins such as polyurethane and polyvinyl chloride which may constitute a seal member (Col. 4, lines 45-53), as taught by Nakamura.
Regarding instant claim 28, the limitation of the antimicrobial agent in a masterbatch prior to being incorporated in the wall of the body would have been obvious over the master batches of low density polyethylene, polypropylene, or polystyrene, containing 20 wt.% of the zeolite, which is the antimicrobial agent (Page 10, lines 12-13), and the zeolite added in 20% wt.% of the polypropylene master batch (Page 12, line 32 to Page 13, line 2), as taught by Barry et al. 
Regarding instant claim 29, the limitation of the wall of the body surface treated with the antimicrobial agent would have been obvious over the antimicrobial surfaces, as taught by Barry et al. (Abstract). 
Regarding instant claim 30, the limitation of a food safe liquid contained within the bottle would have been obvious over the antimicrobial agents which are safe for contact with food (Col. 1, lines 7-14) and consumables (Col. 4, lines 50-55) which include all drinkable liquids including water (Col. 4, lines 61-64), as taught by Seabrook et al.
Response to Arguments
Applicant’s arguments (Pages 8-10, filed 06/01/22) with respect to the obviousness rejections discussed in detail above have been fully considered but are not found persuasive. 
Applicant argues that one of ordinary skill in the art would not look to the options in Barry to arrive at the bottle of the present invention, and that one of ordinary skill in the art would know that a chloride solution further encourages extraction of silver thereby adulterating the media solution. Applicant argues that: “Although somewhat controllable, the silver ions in Barry nevertheless leach into the solution and would impact the liquid contained therein even if not enough to give the solution a substantial antimicrobial effect according to Barry. To keep biofilm from forming in Barry, silver would have to leach out (see p. 4, line 25). In contrast, the bottle of the present invention is to prevent bacteria from outside getting into the liquid contained inside of the bottle in the first place and not to prevent a biofilm as in Barry (see p. 8, lines 19 and 20, and page 9). Thus, Barry teaches away from the present invention.”
This is not persuasive because Barry teaches “an antimicrobial contact lens case and an ophthalmic solution container that are comprised of an antimicrobial polymeric resin and have antimicrobial surfaces, but which do not contaminate the lens or solution with antimicrobial agent … The contact lens container of the invention does not leach ions from the polymeric material into the ophthalmic solution in a substantially antimicrobial amount” (emphasis added - Abstract). 
Barry also teaches that: “By making the contact lens case itself antimicrobial, the present invention provides a means of preventing microbial contamination and growth on the case but allows all types of ophthalmic solutions to be employed in the container. Furthermore, substantial antimicrobial properties are not imparted to the solution, nor are the characteristics of the ophthalmic solutions altered” (emphasis added - Page 4, lines 12-16). 
Additionally, Barry teaches that: “The antimicrobial component of the case does not migrate into or through a liquid medium to provide the desired antimicrobial properties. Instead, the antimicrobial components are substantially non-leachable from the present contact lens case into the liquid media. Furthermore, no substantial "spike" effect is observed whereby a large amount of silver ion is initially released when the zeolite in the container is contacted with an aqueous solution. Thus, the antimicrobial components of the invention remain associated with the lens case and are effective for relatively long periods of time, even indefinitely” (emphasis added - Page 4, line 27 to Page 5, line 1).
One of ordinary skill in the art reading the disclosure of Barry would have found it obvious to include antimicrobial zeolite particles throughout the polymeric material of a container or to deposit the antimicrobial zeolite particles on the surface of the lens container. One of ordinary skill in the art would know that there are two options disclosed by Barry, and picking one of the two options would have been obvious. According to MPEP 2145(X)(B), "An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success." In the present case, there are two identified, predictable solutions taught by Barry.
Regarding new claim 30, Applicant argues (Page 10, filed 06/01/22) that “… the combinations of cited references do not teach or suggest a bottle having the features as claimed and containing a food safe liquid. For the reasons discussed above, Barry is not properly combinable with the other cited references to render the present invention obvious.”
This is not persuasive because the claimed bottle and the specific claimed features of the bottle are rendered obvious by the combination of references, as discussed in detail above. The limitation of “a food safe liquid contained within the bottle” as recited in new claim 30 is rendered obvious by the antimicrobial agents which are safe for contact with food (Col. 1, lines 7-14) and consumables (Col. 4, lines 50-55) which include all drinkable liquids including water (Col. 4, lines 61-64), as taught by Seabrook et al. 
One of ordinary skill in the art would have found it obvious to include a food safe liquid within the bottles taught by Ryder et al. (Abstract, Col. 3, lines 4-9, FIG. 2 and Col. 4, lines 19-27), Laurin (Abstract, Col. 1, lines 5-11, Col. 1, line 50 to Col. 3, line 67, Col. 4, line 34-39, Col. 4, line 49 to Col. 5, line 36, claims 1-17), and Nakamura (Abstract, Col. 2, lines 14-34, 48-67, Col. 3, line 51 to Col. 6, line 24, FIGURES 1-9, claims 1-15), each in view of the antimicrobial zeolite particles throughout the polymeric material of the container as taught by Barry et al. (Page 11, lines 4-7, Fig. 3), and further in view of the incorporation of antimicrobial agents such as zinc pyrithione into polymeric materials in containers which are suitable for containing food safe liquids or drinkable liquids including water as taught by Seabrook et al. (Col. 4, lines 61-64).
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to containers which have an antimicrobial component incorporated into the container. One of ordinary skill in the art would have found it obvious to incorporate the antimicrobial component into the wall of the bottle/container of Ryder et al. or Laurin or Nakamura based on the teaching of the antimicrobial component incorporated throughout the polymeric material of the container of Barry et al. (Page 11, lines 4-7, Fig. 3). As discussed above, the antimicrobial components taught by Barry et al. are substantially non-leachable from the contact lens case into the liquid media (emphasis added - Page 4, line 27 to Page 5, line 1).
One of ordinary skill in the art would have found it obvious to incorporate the additional antimicrobial component zinc pyrithione of Seabrook et al. into the bottle/container of Ryder et al. or Laurin or Nakamura in order to ensure the antimicrobial feature of the container. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141(III)(A). 
Therefore, the obviousness rejections are maintained.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615